Citation Nr: 1236037	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for psychophysiologic gastrointestinal (GI) reaction with mild anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's spouse, and R. H.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted the Veteran an evaluation of 30 percent disabling, effective November 14, 2003.  The Veteran filed and perfected an appeal seeking a higher evaluation.  

In a November 2004 rating decision, the RO increased the rating to 50 percent, effective November 14, 2003.  As this increase did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In July 2008, the Board remanded the claim for additional development.  In May 2009, the Board denied the claim and also remanded a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.  During the pendency of the appeal, the RO granted TDIU and therefore this issue no longer on appeal.  The Board remanded the claim for additional development in December 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks an evaluation in excess of 50 percent for his service-connected psychological disability.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

This claim was remanded in December 2011 to obtain a retrospective medical opinion addressing the severity of the Veteran's service-connected psychophysiologic GI reaction with mild anxiety and PTSD, for the period from November 2003 to the present.  In August 2012 a VA examiner reviewed the evidence in the claims file and opined, in pertinent part, that a GAF score of 51-60 is probably the correct score for the Veteran's PTSD/anxiety condition, taken by itself.  On the other hand, his chronic and worsening medical conditions, with associated functional limitations and serious depression, will tend to depress the GAF still further.  Based on this statement, an addendum is required.  As the examiner acknowledges that the Veteran's chronic and worsening medical conditions would further depress the GAF score, it is requested that he provide a supplemental opinion as to what is the most accurate overall representative GAF score, for the period from November 2003 to the present, in light of the Veteran's chronic and worsening medical conditions. 

Finally, given the nature of the Veteran's disability, it is likely that he receives ongoing treatment.  The most recent VA treatment records are current only as of August 2012, and more recent records are not available for the Board's review via Virtual VA.  Thus on remand, the RO should obtain any relevant VA treatment records that are dated since August 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Obtain complete copies of VA outpatient treatment records dated from August 2012 to the present and associate these records with the claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his psychiatric symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, return the file to the VA examiner who provided the August 2012 opinion to prepare an addendum to the report.  If that examiner is unavailable, the claims file should be sent to another VA examiner with appropriate expertise.  

The examiner is asked to please provide a supplemental opinion as to what is the most accurate overall representative GAF score, for the period from November 2003 to the present, in light of the Veteran's chronic and worsening medical conditions.  

The examiner is also asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected psychophysiologic GI reaction with mild anxiety and PTSD renders him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected psychophysiologic GI reaction with mild anxiety and PTSD does not render him unemployable, the examiner should suggest the type or types of employment in which he would be capable of engaging, given his current skill set and educational background.

All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



